                                      United States Bankruptcy Court
                                        Northern District of Ohio
In re:                                                                                Case No. 20-11779-jps
David Pierson                                                                         Chapter 7
Jennifer Lynne Pierson
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0647-1          User: admin                  Page 1 of 2                  Date Rcvd: Apr 01, 2020
                              Form ID: 309A                Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2020.
db/db          +David Pierson,    Jennifer Lynne Pierson,    1445 Nichols Ave,    Lorain, OH 44053-1041
26526416       +Ally Financial,    500 Woodward Ave,    Detroit, MI 48226-3416
26526417       +Best Greening Services,    12830 Triskett Rd,     Cleveland, OH 44111-2531
26526423      ++CREDIT ACCEPTANCE CORPORATION,     25505 WEST 12 MILE ROAD,    SOUTHFIELD MI 48034-8316
               (address filed with court: Credit Acceptance,       25505 West Twelve Mile Road,
                 Southfield, MI 48034)
26526420        Chase Recievables,    PO BOX 4415,    Concord , CA 94524
26526422       +Coastal Credit,    P.O. Box 205736,    Dallas, TX 75320-5736
26526425       +Dr. Russell, Berkebile & Associates,     221 West 8th Street,    Lorain, OH 44052-1800
26526427       +ER Med Services of Lorain Inc,     PO Box 936,    Atlanta, GA 30301-0936
26526426       +Eagle Loan Company of Ohio,     633 Chestnut Commons Drive,    Elyria, OH 44035-9609
26526428       +First Credit,    P.O. Box 630838,    Cincinnati, OH 45263-0838
26526429       +First Federal Credit Control, Inc.,     24700 chargrin blvd,    cleveland , OH 44122-5662
26526431       +Genesis Card Services,    PO Box 23039,    Columbus , GA 31902-3039
26526432        Halsted Financial Services, LLC,     SKOKIE, IL 60076
26526434       +Law Offices of Robert A. Schuerger Co, LPA,      81 South Fifth St,   Suite 400,
                 Columbus, OH 43215-4323
26526436       +M & M Health Care,    6935 Woodlands Lane,     Solon, OH 44139-4664
26526437       +Malorie A. Alverson, Esq,    35765 Chester Road,     Avon, OH 44011-1262
26526438       +Maxi-Vac,   PO Box 668,    Dundee, IL 60118-0668
26526439       +Mercy Health,    3600 KOLBE RD,    LORAIN, OH 44053-1652
26526440       +Mercy Health Physicians,    PO BOX 1279,    Oaks, PA 19456-1279
26526441       +Michael Post,    4570 Broadway,    Lorain , OH 44052-5538
26526444       +Ohio Auto Finance,    750 Cleveland Street,     Elyria, OH 44035-4142
26526448       +Total Card, Inc,    2700 S. Lorraine Place,     Sioux Falls, SD 57106-3657
26526451        US Department of Education,     Direct Loan Servicing Center,    Greenville, TX 75403-5609
26526450       +University Primary Care Practice,     PO BOX 77217,    Detroit, MI 48277-0217
26526449       +University hospitals,    11100 Euclid Ave,     Cleveland, OH 44106-5000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: docket@ohbksource.com Apr 01 2020 23:38:55       William J. Balena,
                 Balena Law Firm LLC,    30400 Detroit Road,    Suite 106,   Westlake, OH 44145
tr              EDI: QDOSIMON.COM Apr 02 2020 03:08:00       David O. Simon, Trustee,     55 Public Square,
                 Suite 2100,   Cleveland, OH 44113-1902
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Apr 01 2020 23:40:18         Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,    Suite 441,    Cleveland, OH 44114-1234
26526419        EDI: CAPITALONE.COM Apr 02 2020 03:08:00       Capital One Bank USA,     15000 Capital One Drive,
                 Richmond, VA 23238
26526421       +E-mail/Text: bankruptcy@jdbyrider.com Apr 01 2020 23:42:13        CNAC,
                 12802 Hamilton Crossing Blvd,    Carmel, IN 46032-5424
26526418       +E-mail/Text: bankruptcy@cavps.com Apr 01 2020 23:41:33       Calvary SPV 1 LLC,
                 500 Summit Lake Drive,    Valhalla, NY 10595-1340
26526430       +EDI: AMINFOFP.COM Apr 02 2020 03:08:00       First Premier Bank,    3820 North Louise Avenue,
                 Sioux Falls, SD 57107-0145
26526433       +EDI: HFC.COM Apr 02 2020 03:08:00      HSBC,    P.O. Box 30253,    Salt Lake City, UT 84130-0253
26526435       +E-mail/PDF: resurgentbknotifications@resurgent.com Apr 01 2020 23:43:17         LVNV Funding,
                 P.O. Box 10497,    Greenville, SC 29603-0497
26526443       +EDI: MID8.COM Apr 02 2020 03:08:00      Midland Credit Management, Inc.,
                 2365 Northside Drive, #300,    San Diego, CA 92108-2709
26526445       +E-mail/Text: Bankruptcy.notices@tax.state.oh.us Apr 01 2020 23:42:02
                 OHIO DEPARTMENT OF TAXATION,    Bankruptcy Division,    PO Box 530,     Columbus, OH 43216-0530
26526446        EDI: PRA.COM Apr 02 2020 03:08:00      Portfolio Recovery Associates, LLC,      P.O. Box 12914,
                 Norfolk , VA 23541
26526447        EDI: NEXTEL.COM Apr 02 2020 03:08:00      Sprint Corporation,     6200 Sprint Pkwy,
                 Overland Park, KS 66251
26526452       +EDI: VERIZONCOMB.COM Apr 02 2020 03:08:00       Verizon Wireless,    P.O. Box 26055,
                 Minneapolis, MN 55426-0055
                                                                                                TOTAL: 14

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26526442         Michael Post
26526424*       +Credit Acceptance Corp.,   25505 West Twelve Mile Road,   Southfield, MI 48034-8316
                                                                                             TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).




        20-11779-jps      Doc 7     FILED 04/03/20      ENTERED 04/04/20 00:19:27           Page 1 of 4
District/off: 0647-1                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 01, 2020
                                      Form ID: 309A                      Total Noticed: 39


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2020 at the address(es) listed below:
              David O. Simon, Trustee   david@simonlpa.com, dosimon@ecf.axosfs.com
              William J. Balena   on behalf of Debtor Jennifer Lynne Pierson docket@ohbksource.com,
               janet@ohbksource.com
              William J. Balena   on behalf of Debtor David Pierson docket@ohbksource.com,
               janet@ohbksource.com
                                                                                            TOTAL: 3




          20-11779-jps          Doc 7       FILED 04/03/20            ENTERED 04/04/20 00:19:27                    Page 2 of 4
Information to identify the case:
Debtor 1              David Pierson                                                     Social Security number or ITIN        xxx−xx−0627
                      First Name    Middle Name     Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2              Jennifer Lynne Pierson                                            Social Security number or ITIN        xxx−xx−0363
(Spouse, if filing)
                      First Name    Middle Name     Last Name                           EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of Ohio
                                                                                        Date case filed for chapter 7 3/30/20
Case number:          20−11779−jps


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                        David Pierson                                      Jennifer Lynne Pierson

2.      All other names used in the                                                                  fka Jennifer Beyer
        last 8 years

3.     Address                                1445 Nichols Ave                                       1445 Nichols Ave
                                              Lorain, OH 44053                                       Lorain, OH 44053

4.     Debtor's attorney                      William J. Balena                                     Contact phone (440) 365−2000
                                              Balena Law Firm LLC
       Name and address                       30400 Detroit Road                                    Email: docket@ohbksource.com
                                              Suite 106
                                              Westlake, OH 44145

5.     Bankruptcy trustee                     David O. Simon, Trustee                               Contact phone (216) 621−6201
                                              55 Public Square
       Name and address                       Suite 2100                                            Email: david@simonlpa.com
                                              Cleveland, OH 44113−1902
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




       20-11779-jps                Doc 7          FILED 04/03/20         ENTERED 04/04/20 00:19:27                        Page 3 of 4
Debtor David Pierson and Jennifer Lynne Pierson                                                                         Case number 20−11779−jps


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                 Hours open:
                                                Howard M. Metzenbaum U.S. Courthouse                           9:00 AM − 4:00 PM
    Documents in this case may be filed at this 201 Superior Avenue
    address. You may inspect all records filed Cleveland, OH 44114−1235                                        Contact phone 216−615−4300
    in this case at this office or online at
    www.pacer.gov.
    www.ohnb.uscourts.gov.                                                                                     Date: 4/1/20

7. Meeting of creditors                           May 7, 2020 at 10:00 AM                                      Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date.   341 Meeting, H.M.M. US
    questioned under oath. In a joint case,       If so, the date will be on the court docket.                 Courthouse, 201 Superior Ave,
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                     6th Floor, Cleveland, OH 44114
                                                  *** Valid photo identification required ***
                                                  *** Proof of Social Security Number required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                  Filing deadline: 7/6/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                            Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as          conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2




      20-11779-jps                 Doc 7         FILED 04/03/20              ENTERED 04/04/20 00:19:27                           Page 4 of 4
